Citation Nr: 1115365	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  07-13 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for progressive cerebellar degeneration. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and His Brother-In- Law


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from April 1970 to September 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Houston, Texas.  By way of the April 2006 decision, the RO denied service connection for progressive cerebellar degeneration. 

The Veteran and his brother in law testified before the undersigned Veterans Law Judge at the RO in March 2011.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issue on appeal has been accomplished.  

2.  Progressive cerebellar degeneration as likely as not began during the Veteran's period of active service.  


CONCLUSION OF LAW

Extending the benefit of any doubt to the Veteran, disability manifested by progressive cerebellar degeneration is due to disease or injury that was incurred in active service.  38 U.S.C.A. § 1110, 1131, 5.107, 7104 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Here the decision below is granting in full the benefits sought on appeal.  Accordingly, even assuming that an error was committed with respect to the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 


II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection the file must contain evidence establishing all three of the following: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the Veteran's claims file and granting the Veteran the benefit of the doubt the Board finds that service connection for progressive cerebellar degeneration is warranted.  While the Veteran's service treatment records are silent for any diagnosis of progressive cerebellar degeneration, the medical opinions of record indicate that he was not tested for progressive cerebellar degeneration during service but the Veteran's symptomatology began during service

The opinions of record include the following:  the opinion of private psychologist SGC, on the report of a private neuropsychological evaluation performed in November and December 2004; two statements from EA, LtCol, USAF, MC, Staff Neurology, Wilford Hall Medical Center at Lackland Air Force Base, dated in March 2005 and in June 2005); and the opinion of a VA examiner who performed a neurological evaluation signed in October 2009 and submitted an addendum report in June 2010.     

In March 2005 and June 2005 the Veteran's neurologist at the Wilford Hall Medical Center at Lackland Air Force Base stated that she began seeing the Veteran in February 2005 and that the Veteran's diagnosis was progressive cerebellar degeneration, with perhaps a brainstem component.  It was noted that the Veteran's progressive cerebellar degeneration caused severe, progressive ataxia associated with falls, progressively clumsy upper extremities, and speech characterized by dysarthria.  In June 2005 the Veteran's neurologist further opined as follows:

      Genetic testing has been unrevealing.  The cause of his 
      disability is unknown.  There is no evidence this is genetic.  
      There is no clear toxic history.  We cannot say with certainty 
      what the cause of  his disability was.  He was normal for 
      many years, but has had symptoms at least since 1992, when 
      he had poor balance leading to an injury.  

Department of Neurology Letter in June 2005

The Veteran was afforded a VA neurology examination in September 2009.  The examiner signed it October 2009, indicating that the Veteran's claims file was reviewed, along with documents from the Wilford Hall Medical Center.  The VA examiner also noted that there was no diagnosis or workup done during the Veteran's service.  The Veteran reported that he had slurred speech in the military and that it delayed a service clearance and that as he was leaving the military he felt somewhat clumsy but thought it was a result of getting older.  The VA examiner's diagnosis reads as follows:

      Progressive cerebellar degeneration without definite 
      etiology noted.  Based on the patient's history of altered 
      speech dating back in 1978 and then an apparent notation 
      of this in 1980 when he had a delayed top service clearance
      because of some speech irregularity as well as the progress
      note from Dr. [E.A.] stating that the symptoms developed 
      at least since 1992 I feel that it is as least as likely as not 
      that the patient's cerebellar degeneration symptoms started 
      when he was on active duty.  

VA Neurology Examination Report signed October 2009

In a June 2010 addendum, the VA examiner stated that at the September 2009 evaluation he found no definite evidence of a diagnosis or workup for the progressive cerebellar degeneration in the service treatment records.  He stated that his previous opinion was based on the Veteran's history that he had altered speech dating back to 1978 and an apparent notation in 1980 that his top service clearance was delayed because of some speech irregularity.  The examiner also based the opinion on a private physician's notation indicating that some of the Veteran's symptoms began in 1992.  At the time of his September 2009 opinion he felt that the Veteran's cerbellar degeneration at least likely as not started when the Veteran was on active duty.  He opined as follows:

      At the present time, I reviewed his history and claims file 
      and cannot provide any further information.  As noted 
      before, since no definite documentation or work up was 
      done, this cannot be stated as a fact.  However, based on 
      the patient's history, my opinion is such that I feel that it 
      is as least as likely as not that his cerebellar degeneration 
      likely started during his military career.  

June 2010 VA Neurology Examination Addendum 

The Board cannot disregard the June 2005 opinion, or the opinions from the September 2009 examination report and the January 2010 addendum, that relate the Veteran's symptomatology to service, simply because they are based on the Veteran's self-reported history.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  There are no opinions of record that contradict those opinions.  In addition, throughout the course of his communications with VA, including his testimony and the testimony of his brother in law, the Veteran has consistently maintained that his symptoms of progressive cerebellar degeneration began in service.  The Board finds it pertinent that the record contains no evidence showing that the Veteran has ever denied that his symptoms of progressive cerebellar degeneration began in service.  

The Board notes that also of record is a the opinion of a SGC, a private psychologist, from a November 2004 and December 2004 neuropsychological evaluation, that was done as a referral of VA Vocational Rehabilitation and Compensation.  SGC noted that the Veteran's serious medical problems began in 2001.  It was noted that he had a seizure at the same time that he was mowing his lawn and fell and broke his hip; the Veteran was unclear to the exact order of the events.  It was noted that it appeared the Veteran's head injury, stroke, or seizure episode contributed to some deficits in his right hemisphere function.  While SGC points to some other possible sources for some of the Veteran's symptoms, SGC's opinion is no contrary to the positive opinions of record.  Even with this statement, the weight of the medical evidence supports an award of service connection.  

After careful review of the record, and in giving considerable weight to the Veteran's credible statements and the findings shown on reports of private and VA examinations, and giving the benefit of any doubt to the Veteran, the Board finds the evidence for and against the claim to be at least in approximate balance.  Here there are no medical opinions of record to refute the Veteran's assertions that his symptoms of progressive cerebellar degeneration began in service.  Under such circumstances, resolution of all reasonable doubt shall be in the Veteran's favor.  Consequently, the Board concludes that service connection for progressive cerebellar degeneration is warranted.


ORDER

Service connection for progressive cerebellar degeneration is granted.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


